Citation Nr: 0912519	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-27 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the Veteran's grandchildren, E.J.I., D.A.I., L.A.I., 
and B.A.I., may be recognized as children of the Veteran for 
purposes of Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had service during World War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of a VA Regional Office 
(RO).  A notice of disagreement was filed in March 2007, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in August 2007.


FINDINGS OF FACT

1.  E.J.I., D.A.I., L.A.I., and B.A.I. are the natural 
grandchildren of the Veteran.

2.  E.J.I. was born in March 1998; D.A.I. was born in August 
1991; L.A.I. was born in July 1989; and, B.A.I. was born in 
February 1991.

3.  Pursuant to a court order from a court in the Republic of 
the Philippines, the Veteran adopted E.J.I., D.A.I., L.A.I., 
and B.A.I. in February 2004.

4.  E.J.I., D.A.I., L.A.I., and B.A.I. lived with their 
respective natural parents since birth, and reside on the 
family compound with the Veteran and their respective natural 
parents.  

5.  For purposes of determining entitlement to VA benefits, 
the natural parents of E.J.I., D.A.I., L.A.I., and B.A.I. are 
considered to have retained custody of their respective 
children.


CONCLUSION OF LAW

The grandchildren of the Veteran, E.J.I., D.A.I., L.A.I., and 
B.A.I., may not be recognized as the Veteran's adopted 
children for VA purposes.  38 U.S.C.A. §§ 101(4), 1115 (West 
2002); 38 C.F.R. § 3.57(e) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in VCAA letters issued in November 
2004, January 2005, and May 2005.  The letters predated the 
May 2006 administrative decision.  See id.  Collectively, the 
VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The November 2004, January 2005, and May 2005 letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486. 

In this instance, a grant of the Veteran's claim for 
recognition of E.J.I., D.A.I., L.A.I., and B.A.I., as his 
adopted children for the purposes of receiving VA benefits 
could result in a higher rate of compensation, and the 
assignment of an effective date for that award.  However, as 
the claim is being denied, any defect with respect to the 
notice of these elements of the claim was non-prejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
relevant records pertaining to his claim for dependency 
benefits  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The record in this case shows that the Veteran is in receipt 
of a 60 percent combined evaluation for service-connected 
disabilities, effective April 25, 1996, and individual 
unemployability due to service-connected disabilities was 
granted effective April 25, 1996.  The rate at which 
individual unemployability is paid to the Veteran is 
determined in part by whether or not he has any dependents, 
with a higher rate paid to Veterans with dependents.  Records 
show that the Veteran in this case has a dependent spouse.

In October 2004, the Veteran submitted information pertaining 
to his claimed dependents.  He listed E.J.I., D.A.I., L.A.I., 
and B.A.I., and stated that they were his adopted children.  
In support of his dependency claim, he initially submitted 
birth certificates for each child from the Office of the 
Civil Registrar General which were certified in 2004.  The 
birth certificate for E.J.I. reflects a date of birth (DOB) 
of 03/[redacted]/98; the mother B.A., the Veteran's spouse, age 81 
years old at the time of birth; and, the Veteran as the 
father, age 90 years old at the time of birth.  The birth 
certificate for D.A.I. reflects a DOB of 08/[redacted]/91; the mother 
B.A., age 71 at the time of birth; and, the Veteran as the 
father, age 72 at the time of birth.  The birth certificate 
for L.A.I. reflects a DOB of 07/[redacted]/89; the mother B.A., age 
71 at the time of birth; and, the Veteran as the father, age 
71 at the time of birth.  The birth certificate for B.A.I. 
reflects a DOB of 02/[redacted]/91; the mother B.A., age 73 at the 
time of birth; and, the Veteran as the father, age 74 at the 
time of birth.  Also submitted in support of the claim were 
documents from the Office of the Municipal Civil Registrar 
which contained similar information.  However, the document 
from the 'Office of the Civil Registrar' pertaining to E.J.I. 
reflects that the name of his mother was N.M.D and the name 
of his father was J.A.E.  While it is clear that the Veteran 
was claiming that he had adopted such children, he initially 
submitted birth certificates which reflected that he and B.A. 
were the respective natural father and mother of each child 
at the time of each respective birth.  Based on the documents 
discussed in detail below, it is clear that the initial birth 
certificates submitted were not created at the time of each 
respective child's birth, nor were the Veteran and B.A. the 
natural parents of each respective child.

In support of the claim, the Veteran submitted a 'Petition' 
filed with the Republic of the Philippines Regional Trial 
Court Fourth Judicial District in 2001.  The Veteran and his 
spouse, B.A., attested that they had six children:  J.A.E. 
(hereinafter "J.A.E.1") (married to G.Z.); B.A.E. (married 
to L.Z.); S.A.E. (married to D.C.); J.A.E. (hereinafter 
"J.A.E.2") (married to N.M.D.); L.A.E. (hereinafter 
"L.A.E.1") (married to E.V.); and, L.A.E. (hereinafter 
"L.A.E.2" (married to D.R.).  At that time, the Veteran 
reported that he and B.A. were affluent farmers with 
sustainable ricelands and coconut landholdings that give 
their family reasonable income, and that the Veteran receives 
VA compensation in the amount of $1,144.00.  The petition 
requested the adoption of L.A.I. (known as L.E.V. at the time 
(DOB 07/[redacted]/89)), born to L.A.E.1 and E.V.; D.A.I. (known as 
D.E.R. at the time (DOB 08/[redacted]/91)) born to L.A.E.2 and D.R.; 
E.J.I. (known as E.J.E. at the time (DOB 03/[redacted]/98)) born to 
J.A.E.2 and N.M.D.; and B.A.I. (known as B.R. at the time 
(DOB 02/[redacted]/91)) born to B.R. and D.Z.  (It is noted that 
neither B.R. or D.Z. was listed as a child of the Veteran or 
married to a child of the Veteran in the petition; it appears 
that either B.R. or D.Z. is either the child or grandchild of 
the Veteran.)  Birth certificates, differing from the ones 
previously submitted, contain the names of the children, 
respective DOBs, and names of the respective birth parents.  
In the 'Petition' it was attested that E.J.I., D.A.I., 
L.A.I., and B.A.I. had been living under the full support of 
the Veteran and B.A. for many years at their home, and that 
the natural parents of the children had consented to the 
adoption.  The document contains the signature of the 
Veteran, B.A., and the respective natural parents.  

A 'Social Case Study Report' was conducted in 2001 pertaining 
to the petition for adoption.  The Veteran was listed as 84 
years old and B.A. was listed as 83 years old.  It was 
indicated that a grandson over the age of 18 and his wife 
with their 3 year old child was living with them.  It was 
noted that the Veteran and B.A. married and had six children, 
three sons and three daughters, who were married and "living 
their own."  The riceland and coconut farm had been divided 
up and given to their six children.  The Veteran and his 
spouse lived on his VA compensation.  With regard to the 
relationship with their six children, grandchildren, and 
neighborhood, it was reflected that they "manifest 
harmonious relationship with them" and "offer their helping 
hand especially to their children if they have a problem."  
The Veteran and his spouse expressed their desire to adopt 
E.J.I., D.A.I., L.A.I., and B.A.I. because they want "to 
help them in making sure that all of them can continue their 
studies especially in college."  They indicated that they 
want their remaining days to be memorable with them and for 
their grandchildren.  

Contained in the 'Social Case Study Report' was information 
pertaining to each grandchild.  L.A.I. (DOB 07/[redacted]/89) has 
five older brothers, she lived with her natural parents since 
birth, and attended elementary school and high school.  Her 
natural parents earn a living through farming the small 
parcel of riceland owned by the Veteran and B.A., and it does 
not produce sufficient income to support the family.  The 
Veteran and B.A. have sufficient income, and want to adopt 
L.A.I.  It was indicated that they wanted to help her and 
make sure she pursues an education, and that she has been 
living in the Veteran's residence for several years.  The 
natural parents stated that they could not support the 
education of L.A.I. and it is the main reason they are both 
willing to consent to the adoption.  

B.A.I. (DOB 02/[redacted]/91) has two younger brothers and has lived 
with her natural parents since birth.  Initially, the natural 
parents lived with the natural mother's family, and the 
natural father earned income as a tricycle driver and then 
they opened a small sari-sari store which sufficiently 
supported their family.  The natural father is a government 
worker and they also own a small parcel of riceland.  The 
Veteran and B.A. are willing to adopt B.A.I. "in order to 
help them in rearing and preparing minor's future."  The 
Veteran has supported B.A.I.'s basic needs since first grade, 
especially her education.  They want to make sure that B.A.I. 
will finish her studies, especially in college.  It was noted 
that she belonged to a family with insufficient income to 
support all the basic needs, especially her education.  "At 
an early age, her dreams is to finish her studies in order to 
work in a foreign land someday."  This was the main reason 
why her natural parents supported the adoption.  

E.J.I. (DOB 03/[redacted]/98) has a younger sister, and lived with 
his parents until he was one and a half years old.  While his 
natural father was initially employed, it was noted that he 
had no permanent job to earn a living and at times relied on 
his parents.  E.J.I. belongs to a family with insufficient 
income to support all of his basic needs especially his 
education, and thus this is the main reason why the parents 
consent to the adoption.  

D.A.I. (DOB 08/[redacted]/91) has a younger sister and has lived with 
his natural parents since birth.  "Insufficiency" is the 
primary reason why the natural parents consent to the 
adoption.  Their financial means are very limited and they 
rely on hand-to-mouth subsistence.  They consent to the 
adoption because they want to ensure that D.A.I. can continue 
his education, and he wants to attend college so he can help 
his parents and sister.

In a February 2004 'Decision' of the Philippines Court the 
adoption of E.J.I., D.A.I., L.A.I., and B.A.I. was granted.  
It was noted that the four grandchildren "have always been 
with them and live near their house as they live with their 
parents."  The Veteran and B.A. "want to provide them good 
education and material support since they do not support 
anyone now from their income from the riceland and coconut 
plantation and VA compensation.  

In a December 2005 statement from the Veteran, he indicated 
that he had adopted E.J.I., D.A.I., L.A.I., and B.A.I. and 
was seeking benefits for them so they could attain a better 
future for their lives by getting college educations and this 
would be possible through financial support.  Each child 
calls him "lolo" or "tata" which means grandfather, and 
they address their natural parents as mother and father.  He 
stated that E.J.I., D.A.I., L.A.I., and B.A.I. live in his 
house but from time to time go to their natural parents' 
homes because they are in the same vicinity.  He stated that 
"it is not so much of doing direct parental guidance but 
more of my influence to guide them to grow and mature as 
responsible persons and Christians.  Their natural parents 
just like me are also helping them in his aspect."  He 
stated that the natural parents are very supportive and that 
there are shared responsibilities for the children.  The 
families live in a large compound and D.A.I., L.A.I., and 
B.A.I. were frequently coming to the home prior to 1995, and 
E.J.I. began living with them five years prior.  

In a February 2006 Administrative determination, the RO 
determined that based on the above, it was clearly 
established that the respective parents of E.J.I., D.A.I., 
L.A.I., and B.A.I. had not fully relinquished parental 
authority considering that they lived together in the same 
compound.  Although it was acknowledged that the Veteran 
helps in the financial needs and in the exercise of parents 
care over the children, there was not a showing that parental 
control had been full vested on him.  

Applicable criteria provide that a person residing outside 
any State shall not be considered to be a legally adopted 
child of a veteran unless all of the following conditions are 
met:  (i) The person was less than 18 years of age at the 
time of adoption.  (ii) The person is receiving one-half or 
more of the person's support from the veteran.  (iii) The 
person is not in the custody of the person's natural parent 
unless the natural parent is the veteran's spouse.  (iv) The 
person is residing with the veteran (or in the case of 
divorce following adoption, with the divorced spouse who is 
also a natural or adoptive parent) except for periods during 
which the person is residing apart from the veteran for 
purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.  38 C.F.R. § 3.57(e)(2).

As detailed hereinabove, it is clear that under Philippine 
law the Veteran and B.A.  have been recognized as the 
adoptive parents of E.J.I., D.A.I., L.A.I., and B.A.I.  The 
documents, which include the relevant court decision, show 
the circumstances under which this occurred.  There is 
evidence included among these documents, which suggest that 
the Veteran meets several of the criteria set forth under 38 
C.F.R. § 3.57(e).  Specifically, the Board notes that E.J.I., 
D.A.I., L.A.I., and B.A.I. were all under the age of 18 at 
the time of the adoption, and appear to receive financial 
support from the Veteran.  

However, while the Veteran may have undertaken a legal 
adoption under the law of the Philippines, and be 
conscientious in caring for and providing for E.J.I., D.A.I., 
L.A.I., and B.A.I., the Board finds that it may not be 
reasonably concluded for purposes of determining entitlement 
to VA benefits, that the children E.J.I., D.A.I., L.A.I., and 
B.A.I. are not in the custody of their natural parents.  
Significantly, the record reflects that each child resided 
with their natural parents since birth and that the natural 
parents initially cared for each of their respective 
children.  It appears that E.J.I. began living with the 
Veteran and his spouse when he was about 2 years old, but 
this was strictly because his natural parents could not 
financially afford to support him.  It is indicated that the 
natural parents live in the same compound as the Veteran and 
his spouse, and consented to the adoption because they have 
insufficient income to attend to E.J.I.'s basic needs, 
including his education.  As for the other grandchildren, 
D.A.I., L.A.I., and B.A.I., also lived with their natural 
parents from birth until only the time of the adoption 
proceedings, and per the Veteran's reports, the children 
still see their parents on the family compound.  Again, the 
natural parents consented to the respective adoption so the 
Veteran and his spouse could attend to their basic needs, 
including attaining an education.  Per the Veteran, the 
children still refer to their respective natural parents as 
'mother' and 'father' and call the Veteran 'grandfather.'  
While it is clear that the Veteran is providing the majority, 
if not all, of the financial support, per the Veteran, the 
natural parents are sharing in the parental responsibilities 
involved in raising the children.  

While the Board is sympathetic to the Philippine family laws 
and the economic hardship of the respective natural parents 
of E.J.I., D.A.I., L.A.I., and B.A.I., it does not appear 
from the facts of this case that the parental role and 
custody of E.J.I., D.A.I., L.A.I., and B.A.I. has been 
completely severed by the adoption.  Accordingly, the Board 
concludes that the claim to have the children E.J.I., D.A.I., 
L.A.I., and B.A.I. recognized as the Veteran's adopted 
children for VA purposes must be denied.


ORDER

Recognition of the Veteran's grandchildren, E.J.I., D.A.I., 
L.A.I., and B.A.I., as his adopted children for VA purposes 
is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


